Exhibit 10.2

January      2016

Authentidate Holding Corp.

Connell Corporate Center

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attn: Ian C. Bonnet, Chief Executive Officer

Dear Mr. Bonnet:

 

  Re: Lockup Agreement of [AEON MEMBER]

The undersigned is a current member of Peachstate Health Management LLC, (d/b/a
AEON Clinical Laboratories), a limited liability company formed under the laws
of the state of Georgia (“Target”).

The undersigned understands that Authentidate Holding Corp. (the “Company”) is
proposing to enter into a transaction with Target, which provides for the
acquisition by the Company (the “Transaction”) of all of the outstanding
membership interests of Target by the Company such that following the closing of
the Transaction, Target will be a wholly-owned subsidiary of the Company. The
Transaction is proposed to be accomplished in several steps, and the Company
entered into a definitive transaction agreement with Target to evidence the
terms and conditions of the Transaction (the “Transaction Agreement”). The
undersigned further understands that it is a condition to the closing of the
Transaction that it enters into this Agreement with the Company.

Following the effective date of the Transaction, the undersigned will receive
one or more of the following securities issued by the Company: shares of common
stock (the “Common Stock”); shares of convertible preferred stock of the Company
(the “Preferred Stock”); Restricted Stock Units (the “RSUs”); Common Stock
Purchase Warrants (the “Warrants”); and certain stock options which have
expiration dates subsequent to the “Measurement Date” (as defined below) (the
“Options”).

The shares of Common Stock, shares of Preferred Stock, shares of Common Stock
which may be issued upon the conversion of the Preferred Stock, and shares of
Common Stock which may be issued upon the vesting of the RSUs, may be
collectively referred to herein as “Capital Stock”. The undersigned further
agrees that the term “Capital Stock” shall also include any shares of Common
Stock which may be acquired by the undersigned subsequent to the date of this
Agreement, including shares of Common Stock which may be issued in payment of
dividends on shares of Preferred Stock. The Warrants and Options may be referred
to herein as the “Derivative Securities”. For purposes of clarity, the term
“Derivative Securities” shall not include shares of Preferred Stock. In
addition, shares of Common Stock which may be issued upon the conversion or
exercise of any of the Derivative Securities may be referred to herein as the
“Underlying Shares”. The Derivative Securities, Underlying Shares and the
Capital Stock may be referred to herein as the “Covered Securities”. Further, as
used in this Agreement, the phrase “Measurement Date” means the date that is the
three (3) year anniversary of the date of the initial closing as contemplated by
the Transaction Agreement; provided that if the Certificate of Amendment (as
defined below) is filed with the Delaware Secretary of State, the Measurement
Date will thereafter be the first to occur of such three (3) year anniversary
and the Expiration Date, as defined therein.

 

1



--------------------------------------------------------------------------------

1. Restrictions on Exercise or Conversion of Derivative Securities

(a) In connection with the Transaction, the undersigned hereby agrees that
effective as of the date of this Agreement (the “Effective Date”) and through
the occurrence of the Permitted Conversion/Exercise Event (as defined below),
none of the Derivative Securities whether now or hereinafter owned by him, her
or it shall be convertible or exercisable in any manner and the undersigned
shall have no right to convert or exercise such Derivative Securities unless and
until the occurrence of the Permitted Conversion/Exercise Event. Accordingly,
from and after the Effective Date and until the Permitted Conversion/Exercise
Event has occurred, the undersigned agrees that any attempt to convert or
exercise any of the Derivative Securities shall be null and void. In addition,
notwithstanding anything in any of the certificates or agreements evidencing any
of the Derivative Securities to the contrary, during the period from the
Effective Date through the occurrence of the Permitted Conversion/Exercise
Event, the Company shall not be obligated to reserve any shares of Common Stock
from its authorized shares of Common Stock for issuance upon the conversion or
exercise of the Derivative Securities.

(b) As used herein, the “Permitted Conversion/Exercise Event” shall mean the
first to occur of (A) the termination of the Transaction Agreement in accordance
with its terms or (B) at 12:01 a.m. (Eastern Time) on the Measurement Date.

(c) Notwithstanding the foregoing, however, the Company agrees that the
restrictions set forth in Section 1(a) of this Agreement may terminate prior to
the occurrence of the Permitted Conversion/Exercise Event solely with respect to
Derivative Securities upon the determination of the board of directors of the
Company to waive such restrictions.

2. Transferability Restrictions

(a) During the period commencing on the Effective Date and ending at 12:01 a.m.
(Eastern Time) on the earliest of (A) the Measurement Date, (B) the termination
of the Transaction Agreement in accordance with its terms, or (C) any earlier
termination of this Agreement, unless sooner waived by the board of directors of
the Company (such period referred to herein as the “Lock-Up Period”), the
undersigned will not, directly or indirectly, through an “affiliate”,
“associate” (as such terms are defined in the General Rules and Regulations
under the Securities Act of 1933, as amended (the “Securities Act”)), a family
member or otherwise, offer, pledge, hypothecate, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise dispose of, or transfer or grant any rights with respect thereto in
any manner (collectively, a “Transfer”), any of the Covered Securities (i) to
any Person who is the beneficial or record owner of 5.0% or more of the
Company’s Common Stock or (ii) to any Person who, to the best of the
undersigned’s knowledge, may become a beneficial owner of 5.0% or more of the
Company’s Common Stock as a result of such transaction. The undersigned agrees
that prior to any proposed Transfer of a Covered Security, the undersigned will
send notice to the Company of the proposed Transfer which sets forth the number
of Covered Securities to be Transferred and the identity of the transferee (if
known), and the undersigned will not Transfer any Covered Security without the
prior written consent (which may be provided via e-mail) of the Chief Executive
Officer of the Company (or his designee), which consent shall not be withheld
unless such Transfer would be reasonably likely to result in a material adverse
effect on the Company; provided; further, that the Company will use its best
efforts to cause the Chief Executive Officer of the Company (or his designee) to
respond to the undersigned no later than forty-eight (48) hours after the
Company receives notice of the proposed Transfer. Further, the undersigned will
not, during the Lock-Up Period, enter into any swap or any other

 

2



--------------------------------------------------------------------------------

agreement or any transaction that transfers, in whole or part, directly or
indirectly, the economic consequence of the ownership of the Covered Securities
without the prior written consent of the Chief Executive Officer of the Company
(or his designee), as determined in good faith, to be received in accordance
with the provisions of the immediately preceding sentence.

(b) Notwithstanding the foregoing, however, such Covered Securities may be sold
or otherwise transferred in a private transaction to an affiliate of the
undersigned during the Lock-Up Period so long as the acquirer of the Covered
Securities by written agreement with the Company entered into at the time of the
transfer and delivered to the Company prior to the consummation of such
transaction, agrees to be bound by the terms of this Agreement.

(c) As used in this Agreement, a “Person” shall mean and include an individual,
a partnership, a corporation (including a business trust), a joint stock
company, a limited liability company, an unincorporated association, a joint
venture or other entity or a governmental authority. Further, in order to
determine the beneficial ownership of a proposed buyer of Covered Securities,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.

3. Other Agreements

(a) In consideration of the agreement by the undersigned to the restrictions
against exercisability, conversion and transfer as set forth herein, the Company
hereby agrees that the relevant section of each of the Warrants held by the
undersigned is hereby amended to modify the definition of the term “Expiration
Date” such that from and after the effective date of this Agreement, the term
“Expiration Date” shall be such date that is the three (3) year anniversary date
of the current expiration date of each such Warrant; provided that the
provisions of this Section will not apply to any Warrant that has an Expiration
Date after January 1, 2022 immediately prior to the Effective Date.

(b) The undersigned hereby agrees to the imprinting of a legend on any of the
certificates or agreements evidencing the Covered Securities held by it
summarizing the restrictions agreed to by it pursuant to this Agreement.

(c) Following the consummation of the initial closing of the Transaction in
accordance with the Transaction Agreement, if the undersigned was an affiliate
of the Company (as defined in Rule 405 promulgated under the Securities Act of
1933, as amended) prior to such initial closing but that is no longer an
affiliate of the Company following the initial closing and has not been an
affiliate for at least ninety (90) days (as determined by the board of directors
of the Company) may request that the Company instruct its stock transfer agent
to remove all legends on the securities issued by the Company and held by the
undersigned for at least one (1) year that were placed on such securities solely
because the undersigned may have previously been an affiliate of the Company.
Unless the board of directors otherwise determines, following such a request and
upon the delivery by the undersigned of all certificates, certifications and
other documents requested by the Company, the Company shall instruct its stock
transfer agent to remove all legends placed on the Company securities held by
the undersigned solely because of its former status as an affiliate of the
Company.

(d) At the meeting of the stockholders of the Company to be convened pursuant to
the Transaction Agreement, the Company hereby agrees to use commercially
reasonable best efforts to seek the approval of its stockholders of an amendment
to its certificate of incorporation (the “Certificate of Amendment”) to restrict
the ability of a person who is not, as of the date hereof, an owner of more than
4.99% of-the outstanding shares of the Company’s Common Stock from becoming an
owner of more than 4.99% of the outstanding shares of the Company’s Common Stock
until the occurrence of the Permitted

 

3



--------------------------------------------------------------------------------

Conversion/Exercise Event. The Company further agrees that if the stockholders
of the Company approve the foregoing amendment to the Company’s certificate of
incorporation, then upon the filing by the Company of the appropriate
Certificate of Amendment to the Certificate of Incorporation with the Secretary
of State of the State of Delaware, the transfer restrictions set forth in
Section 2(a) of this Agreement, solely with respect to shares of Common Stock
now held or subsequently acquired by the undersigned, shall immediately
terminate without any further action on the part of the Company or the
undersigned.

 

  4. Representations of the Undersigned

(a) The undersigned acknowledges and understands that unless and until the
Permitted Conversion/Exercise Event occurs, the undersigned will be unable to
convert or exercise the Derivative Securities, except as expressly provided for
in this Agreement. It is further agreed and acknowledged that upon the
occurrence of the Permitted Conversion/Exercise Event, the restrictions set
forth in Section 1 of this Agreement shall automatically expire without any
further action on the part of either the Company or the undersigned.

(b) The undersigned (i) is an investor familiar with the business of the
Company, (ii) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
decision and make an informed decision, (iii) has the ability to bear the
economic risks of this decision, (iv) has had an opportunity to ask such
questions and make such inquiries concerning the Company and has received such
information regarding the Company, its business, its financial condition and its
prospects as the undersigned has determined to be necessary, and (v) is an
“accredited investor” as that term is defined under Rule 501(a) under Regulation
D under the Securities Act (the provisions of which are known to the
undersigned).

(c) The undersigned further represents that it has the full right, power, legal
capacity and authority to enter into this agreement and to complete the
transactions herein contemplated and that this agreement constitutes a valid and
binding obligation of the undersigned, and is enforceable against the
undersigned in accordance with its terms.

5. Confidentiality

THIS AGREEMENT MAY BE DEEMED TO CONSTITUTE MATERIAL NON-PUBLIC INFORMATION OF
THE COMPANY. SECURITIES LAWS RESTRICT ANY PERSON WHO HAS MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY (INCLUDING THE MATTERS WHICH ARE THE SUBJECT
OF THIS AGREEMENT) FROM PURCHASING OR SELLING SECURITIES OF THE COMPANY OR FROM
COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON. THE UNDERSIGNED (BY
ACCEPTANCE OF THIS AGREEMENT) AGREES THAT IT SHALL NOT PURCHASE OR SELL
SECURITIES OF THE COMPANY WITH THE KNOWLEDGE OF THE MATTERS DESCRIBED IN THIS
AGREEMENT UNTIL SUCH TIME AS THE MATTERS DESCRIBED IN THIS AGREEMENT ARE
PUBLICLY DISCLOSED BY THE COMPANY OR ARE OF NO FORCE OR EFFECT.

THE UNDERSIGNED (BY RECEIPT OF THIS AGREEMENT) AGREES TO KEEP THE COMPANY’S
CONFIDENTIAL INFORMATION (INCLUDING THE INFORMATION CONTAINED HEREIN) STRICTLY
CONFIDENTIAL AND NOT TO DISCLOSE SUCH CONFIDENTIAL INFORMATION (INCLUDING THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT) TO ANYONE OTHER THAN ITS ADVISORS,
INCLUDING COUNSEL AND ACCOUNTANTS, FOR THE SOLE PURPOSE OF EVALUATING THE
MATTERS DESCRIBED HEREIN; PROVIDED THAT THE UNDERSIGNED MAY DISCLOSE SUCH
CONFIDENTIAL INFORMATION IN

 

4



--------------------------------------------------------------------------------

FILINGS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR AS OTHERWISE
REQUIRED BY APPLICABLE SECURITIES LAWS. THE UNDERSIGNED AGREES TO USE THE
INFORMATION CONTAINED HEREIN ONLY FOR THE PURPOSE OF EVALUATION THE MATTERS
DESCRIBED IN THIS AGREEMENT AND FOR NO OTHER PURPOSE. ACCORDINGLY, THE
UNDERSIGNED AGREES NOT TO PURCHASE, SELL, HYPOTHECATE, PLEDGE OR HEDGE ANY
SECURITIES OF THE COMPANY UNTIL SUCH TIME AS THE MATTERS DESCRIBED IN THIS
AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY (WHICH THE COMPANY AGREES TO DO
BEFORE OR PROMPTLY AFTER THE INITIAL CLOSING) OR OF NO FORCE OR EFFECT.

6. General Matters

(a) The undersigned hereby agrees that the arrangements and restrictions set
forth herein shall not give rise to any breach by the Company of the Company’s
obligations under any of the Covered Securities held by it.

(b) This Agreement may be signed in counterparts and shall become effective as
if executed in a single, complete document upon its execution by the parties.
Facsimile signatures of the undersigned parties will have the same force and
effect as original signatures. This Agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all prior arrangements and understandings between the parties, either written or
oral, with respect to its subject matter. The provisions of this Agreement shall
not be waived, modified, amended, altered or supplemented, in whole or in part,
except by a writing signed by all the parties hereto. The failure or neglect of
the Company to insist, in any one or more instances, upon the strict performance
of any of the terms or conditions of this Agreement, or its waiver of strict
performance of any of the terms or conditions of this Agreement, shall not be
construed as a waiver or relinquishment in the future of such term or condition,
but the same shall continue in full force and effect.

(c) Notwithstanding any other provision of this Agreement, this Agreement will
not become effective unless prior to, contemporaneously herewith, or within
thirty (30) days following the date hereof, agreements that are in form and
substance substantially similar in all material respects to this Agreement
(“Substantially Identical Agreements” and together with this Agreement “Lockup
Agreements”) have been signed by all Persons set forth on Schedule A to this
Agreement which such Persons constitute: (i) all the executive officers and
directors of the Company as of the date hereof, (ii) each holder of 5% or more
of the outstanding Common Stock of the Company determined in the same manner as
is used for determining whether a holder is subject to Section 13(d) under the
Securities Exchange Act of 1934, as amended (“5% Holder”), and (iii) each
Person, to the actual knowledge of the Company, which would currently be a 5%
Holder if all Derivative Securities held by it were currently exercisable or
convertible (“Other 5% Holder”) without regard to any beneficial ownership
limitations or other restrictions on exercise or conversion set forth in the
certificates representing such Derivative Securities held by it. Schedule A
lists all Persons described in clauses (i) through (iii) above that are
requested to execute the Lockup Agreements pursuant to this Section. The term
“Signing Holders” will mean all persons and entities who have signed Lockup
Agreements, including the undersigned under this Agreement, and the term
“Diluted Holdings” shall mean all shares of Common Stock held by a holder,
together with all shares of Common Stock issuable upon exercise or conversion of
all Preferred Stock, Derivative Securities and other securities held by such
holder which are convertible into or exercisable for shares of Common Stock of
the Company.

(d) Notwithstanding any other provision of this Agreement, (i) prior to the date
that the Company files with the Secretary of State of the State of Delaware the
Certificate of Amendment, the Company will not terminate, release, waive or
otherwise modify the restrictions of Section 2(a) of this

 

5



--------------------------------------------------------------------------------

Agreement on any shares of Capital Stock for any Signing Holder unless the same
is offered to all Signing Holders, determined on a pro rata basis, in proportion
to the Diluted Holdings of the requesting Signing Holder which the Company
agrees to release to all the Diluted Holdings of the requesting Signing Holder
immediately prior to such release; in each case subject to a Lockup Agreement;
(ii) the Company will not terminate, release, waive or otherwise modify the
provisions of paragraph 1(a) with respect to Derivative Securities held by any
Signing Holder, unless the same is offered to all Signing Holders with respect
to the Derivative Securities held by the Signing Holders on a pro rata basis, in
proportion to the Derivative Securities of the requesting Signing Holder which
the Company agrees to release to all the Derivative Securities of the requesting
Signing Holder immediately prior to such release; in each case subject to a
Lockup Agreement; and (iii) the Company will not give its consent to any
Transfer requested by a Signing Holder under paragraph 2(a) above if the
Transfer could adversely affect any other Signing Holder’s ability to obtain the
Company’s consent of a similar Transfer of the Selling Percentage (as defined
below) of its Diluted Holdings unless all Signing Holders are notified and
permitted to sell their pro rata percentage of their Diluted Holdings (as
determined in accordance with clause (i) of this Section 6(d)). The term
“Selling Percentage” means the percentage that the number of shares of Covered
Securities that a Signing Holder may Transfer as determined in accordance with
clause (i) of this Section 6(d).

The Company agrees that in order to best ensure the fair and reasonable exercise
of rights pursuant to this Section 6(d) by the Signing Holders, the Company
shall, upon its receipt by a requesting Signing Holder of any request to
Transfer Covered Securities or to take any action otherwise contemplated in this
Section 6(d), the Company shall promptly notify the other Signing Holders of the
request submitted to the Company and shall advise such other Signing Holders of
their rights hereunder. In the event that following such notice, the Company
determines that to permit Signing Holders to exercise their rights hereunder
would adversely affect the Company or the other Signing Holders, then the
Company shall have the authority to (i) deny any requested Transfers of Capital
Stock or conversions or exercises of Derivative Securities or
(ii) proportionally reduce, as determined in the first paragraph of this
Section 6(d), the number of Covered Securities that the Signing Holders may
Transfer or the number of Derivative Securities that the Signing Holders may
convert or exercise, as the case may be. For the purpose of clarity, to the
extent a Signing Holder wishes to Transfer Covered Securities or convert or
exercise Derivative Securities, such action must be taken within thirty
(30) days of the date that the Company notifies the Signing Holders of the
extent to which such action may be taken pursuant to this Section 6(d),
following which, the right of a Signing Holder to Transfer such Covered
Securities or convert or exercise such Derivative Securities shall expire unless
it subsequently requests another opportunity to take such action.

(e) This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. The undersigned parties hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waive, and agree not to assert in any suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper.

(f) The undersigned is not entitled to cancel, terminate or revoke this
Agreement and it shall survive the death or disability of the undersigned and
shall be binding upon his/her/its heirs, executors, administrators, successors,
legal representatives, and permitted assigns.

 

6



--------------------------------------------------------------------------------

(g) The undersigned acknowledges and agrees that the Company’s remedy at law for
a breach or threatened breach of any of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by the undersigned of any of the provisions of this Agreement
it is agreed that, in addition to its remedy at law, the Company shall be
entitled, without posting any bond, to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.

(h) The undersigned has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this agreement. The undersigned
understands, confirms and agrees that neither counsel to the Company (Becker &
Poliakoff LLP) nor counsel to Target (Troutman & Sanders LLP) has acted or is
acting as counsel to the undersigned and that the undersigned has not relied
upon any legal advice except as provided by its own counsel. The undersigned
represents and warrants that it has duly authorized its representative to
execute this agreement on its behalf.

Remainder of page intentionally left blank; signature page follows.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
as of the date first set forth above.

 

 

[AEON MEMBER]

 

Agreed to and accepted: Authentidate Holding Corp.

 

By:   Ian C. Bonnet Title:   Chief Executive Officer

 

8